IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

APRIL MICHELLE MOORE,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-492

ROY DANIEL MORGAN,

      Appellee.


_____________________________/

Opinion filed July 8, 2015.

An appeal from the Circuit Court for Baker County.
Phyllis M. Rosier, Judge.

Summer N. Boyd, Jacksonville, for Appellant.

John S. Cooper of Law Offices of Cooper & Loper, Starke, for Appellee.




KELSEY, J.

      We affirm the order on appeal, without prejudice to either party’s pursuit of

modification before the trial court pursuant to section 61.13(3), Florida Statutes

(2014), to address any substantial change of circumstances that may have occurred

subsequent to the September 2014 hearing and January 2, 2015 order. See Wade v.
Hirschman, 903 So. 2d 928, 932-33 (Fla. 2005) (articulating substantial change test

for child custody modifications); Skirko v. Skirko, 677 So. 2d 885, 887 (Fla. 3d DCA

1996) (modification was warranted where substantial change of circumstances had

occurred, including child’s school schedule and parents’ places of residence and

work hours; and child’s best interests were served by modification).

THOMAS and MARSTILLER, JJ., CONCUR.




                                         2